Citation Nr: 0524230	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  95-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation for residuals of a fractured right (ankle) 
fibula, currently rated 10 percent disabling.

2.  Evaluation for residuals of frostbite of both feet, with 
onychomycosis and tinea pedis, rated 10 percent disabling 
effective from August 30, 1982 to January 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO granted entitlement to 
service connection for residuals of a fractured right fibula 
and assigned an initial noncompensable evaluation.  The 
veteran appealed this initial evaluation.

This appeal also arises from a July 2001 rating decision that 
granted entitlement to service connection for residuals of 
frostbite to both feet, with onychomycosis and tinea pedis.  
These residuals were initially evaluated as a single 10 
percent evaluation effective from August 30, 1982 to January 
11, 1998, and separate 20 percent evaluations for each foot 
effective from January 12, 1998.  The veteran also appealed 
these evaluations.

The Board remanded this case for additional development in 
July 1997 and September 2003.  By rating decision of March 
2005, an Agency of Original Jurisdiction (AOJ) granted 
increased evaluations for the veteran's residuals of 
frostbite to the feet.  Each foot was given a separate 
evaluation of 30 percent disabling effective from January 12, 
1998 (the effective date of the change in the diagnostic 
criteria evaluating residuals of cold weather injuries).  See 
62 Fed. Reg. 65207 (1997), 63 Fed. Reg. 37778 (1998).  He was 
informed that this was the highest schedular evaluation 
allowed for his disability under the appropriate diagnostic 
criteria and was considered a full grant of all benefits 
sought on appeal regarding the evaluation of his frostbite 
injury.  Neither the veteran nor his representative has 
disputed this finding.

The veteran has continually contested the evaluation of the 
residuals of his frostbite injury since March 1995.  On a VA 
Form 9 received in January 2003, the veteran specifically 
argued that he was entitled to a higher evaluation back to 
1982.  Based on the veteran's contentions, the Board finds 
that the March 2005 evaluation was a full grant of all 
benefits sought on appeal regarding the issues of residuals 
of frostbite effective from January 12, 1998.  However, the 
AOJ has failed to address whether a higher evaluation is 
warranted prior to January 12, 1998 under the old diagnostic 
criteria at 38 C.F.R. § 4.104.  Therefore, this latter issue 
is still in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (After a filing of a timely NOD, a claim 
remains in controversy where less than the maximum available 
benefit is awarded.)

The issue of the evaluation for residuals of frostbite of 
both feet, with onychomycosis and tinea pedis, prior to 
January 12, 1998 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's residuals of a fractured right fibula (ankle) 
are characterized by moderate limitation of function.


CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
residuals of a fractured right (ankle) fibula.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 
4.71a, Codes 5010, 5271 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in April 2004.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to an 
increased evaluation for his right ankle disability.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  A Statement of the Case (SOC) issued in July 1996 and 
Supplemental Statements of the Case (SSOC) issued in July 
2001, January 2003, and March 2005, informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.

The RO initially denied this claim by rating decision of 
March 1995.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in April 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The only 
treatment the veteran has identified is through his local VA 
Medical Center (VAMC).  All identified and pertinent service 
and VA treatment records have been obtained and incorporated 
into the claims file.  The veteran has also noted that he 
filed an application with the Social Security Administration 
(SSA) for disability benefits.  Of record is an August 2000 
decision from the SSA that denied this application.  This 
letter indicated that the only evidence reviewed in 
connection with this claim were VA medical records and two 
examinations provided by SSA.  While copies of the SSA 
examinations are not of record, the SSA decision provides a 
description of the examination findings.  Therefore, the 
Board concludes that all information pertinent to this claim 
is contained in the SSA decision of August 2000 and 
development for redundant evidence would unnecessarily delay 
an equitable decision of this appeal.  In addition, the SSA 
decision clearly indicates that the ankle injury involved in 
its disability determination was a left ankle injury, not the 
service-connected right ankle.  Therefore, the SSA 
examination reports (which the SSA decision notes only 
findings regarding the left ankle) are not pertinent to the 
current claim.  Thus, further development for treatment 
records is unwarranted.  

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board in March 1997.  The VLJ that 
conducted this hearing would usually make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c). However, this VLJ is no longer employed by the 
Board.  The veteran was scheduled for additional hearings 
before the Board in March 2003, which he postponed, and in 
April 2003, at which he failed to report.  The Board directly 
notified the veteran in June 2003 that the VLJ that had 
conducted his March 1997 hearing no longer worked at the 
Board and offered him the opportunity to attend a new 
hearing.  The veteran responded in August 2003 that he did 
not want an additional hearing.  Based on the veteran's 
wishes, no further Board hearing is required.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations December 1994, May 
1996, November 1997, June 1999, February 2000, and April 
2004.  These examinations noted accurate medical histories, 
findings on examination, and the appropriate diagnoses and 
opinions on functional ability.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  The 
examiners of November 1997, June 1999, February 2000, and 
April 2004 had an opportunity to review the medical history 
contained in the veteran's claims file.  Therefore, the Board 
finds that these examinations are adequate for VA purposes.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
Charles v. Principi, 16 Vet. App. 370 (2002).

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  

As noted above, VA remanded this case for development in July 
1997 and September 2003.  In July 1997, the AOJ was requested 
to have the veteran identify and/or submit pertinent 
evidence, obtain VA treatment records and a compensation 
examination, and readjudicate the claim.  The AOJ issued the 
appropriate letter to the veteran in August 1997, has 
frequently obtained current VA treatment records and 
compensation examinations, and readjudicated the claim in the 
SSOCs of July 2001 and January 2003.  In September 2003, the 
AOJ was requested to issue VCAA notification, obtain a 
compensation examination, and readjudicate the claim.  The 
appropriate letter was issued in April 2004, a compensation 
examination was obtained in April 2004, and the claim was 
readjudicated in the SSOC of March 2005.  The Board finds 
that the AOJ has fully complied with its remand instructions 
and the remand instructions do not provide any basis for 
further development.  See Stegall v. West, 11 Vet. App. 268 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Residuals of a Fractured Right (Ankle) Fibula 

The veteran has provided written contentions and oral 
testimony that his right ankle disability warrants a higher 
evaluation.  At his hearing on appeal in May 1996 and his 
Board hearing in March 1997, the veteran testified that his 
right ankle required the use of a hard plastic brace to limit 
motion in the joint and that he sometimes had to use a cane.  
This brace was used to prevent pain and instability in this 
ankle.  He noted that there was constant pain and swelling in 
his right ankle, for which he took prescribed anti-
inflammatory drugs.  He showed the VLJ conducting this 
hearing that his right foot was turned approximately 65 
degrees and he could not straighten it out during walking.  
He reported that when walking the ankle rotated and his toes 
would go out.  This forced him to walk with a noticeable 
limp.  When he did not use his ankle brace, his ankle would 
twist, give away, or cause him to stumble and loose his 
balance.  He reported that he had previously twisted or 
sprained his ankle.  The veteran testified that he could walk 
up to 20 minutes before his ankle pain forced him to stop and 
rest.  He indicated that he would have to rest his ankle for 
30 to 40 minutes before he could walk again.  His ankle 
disability made it impossible for him to pursue athletic 
activity like running, jumping, swimming, or outdoor 
activities with children.

The veteran received a VA orthopedic consultation in February 
1994.  He complained of having right ankle pain for the past 
two years that was worse with prolonged weight bearing such 
as standing, walking, or using stairs.  On examination, the 
veteran had a positive "TTP" at the right tibial ligament.  
There was no swelling.  The veteran did experience pain with 
tallus tilt.  There was full range of motion, but the veteran 
experienced pain with inversion.  The impression was to rule 
out subtaler degenerative joint disease (DJD) versus tibia 
ligament pain.  

A VA compensation examination in December 1994 noted the 
veteran's abnormal gait.  The veteran attributed this 
abnormality to the residuals of his in-service frostbite 
injury.  On examination, his lower extremities were found to 
be within normal limits.  His right ankle inversion and 
eversion were noted to be intact.  

A VA outpatient record of March 1995 noted some complaints 
about the fit of his ankle brace.  His medication reportedly 
provided good relief.  It was reported that examination of 
the ankle found on change.  The impression was right 
tibiofibular ligament tendonitis.  A March 1995 X-ray of the 
right ankle revealed a small boney excrescence distally at 
the level of the right fibula, posterior superior calcaneal, 
and periosteal reaction involving the distal portion of the 
tibia.  In November 1995, the veteran complained that his 
right foot turned out and he had swelling up his leg.  He 
reported that his right ankle pain had increased.  On 
examination, there was no edema, erythemia, or ulcers.  The 
assessment was right foot pain as chronic reoccurring problem 
with no evidence of cellulitis.

The veteran was given a compensation examination in May 1996.  
He complained of stiffness in the right ankle requiring the 
use of a brace and cane.  On examination, the inversion and 
eversion of the right ankle was 20 degrees and plantar and 
dorsiflexion of the foot was intact.  There was a well-healed 
surgical scar inferior to the medial malleolus of the right 
ankle at the site of the fracture.  Neurological examination 
was within normal limits.  X-ray reportedly revealed post-
surgical changes and significant osteoarthritis.  The 
diagnosis was status post compound fracture of the right 
ankle with chronic osteoarthritis that required the use of a 
leg brace to stabilize the ankle.  

Another VA compensation examination was given to the veteran 
in November 1997.  He complained of constant pain in his 
right ankle, which he rated on a scale from one (no pain) to 
ten (extreme pain) to be at eight without medication and at 
four with the use of medication.  This pain has limited his 
walking and running.  The veteran reported that he had worked 
in a warehouse from 1983 until 1996, but used sick leave for 
three to four months a year due to lower extremity pain.  He 
was terminated from this employment in December 1996.  The 
veteran reported that he had to use a brace and cane in order 
to walk.  He also claimed that he had to slightly externally 
rotate his foot for comfort or he would start to experience 
numbness.  On examination, the right malleolar gird 
circumference was 28 centimeters (cm) while the left measured 
26.5 cm.  Right ankle plantar flexion was from "40/45" 
degrees and dorsiflexion was "-3/20" degrees.  
Eversion/inversion was "zero/20" degrees.  The veteran 
walked with a limp on the right side.  The assessment 
appeared to be fracture of the fibula with post-traumatic 
changes to the right ankle and continuing dysfunction.  The 
examiner opined that there was limitation of motion in the 
right ankle regarding inversion, eversion, and dorsiflexion.  
Finally, it was determined that the veteran's current 
disability was a consequence of his fracture sustained during 
military service.  

A VA compensation examination conducted in June 1999 noted 
the veteran's complaints that his right foot was stuck at an 
angle (which the examiner referred to as the external 
rotation of the entire right lower extremity).  He claimed 
that he could not run or stand on his feet for more than ten 
minutes and then had to stop.  He used high-top boots or a 
brace to stabilize his ankle.  When reporting for examination 
the veteran wore high-top boots, but was not using a brace.  
He denied using any medication in regards to this right ankle 
disability.  On examination, both thighs measured 58 cm, both 
calves measured 43 cm, and both bimalleolar measured 29 cm.  
He walked with a limp (straight-leg type of gait) with the 
entire right lower extremity externally rotated.  He was able 
to walk on his tiptoes and heels and demonstrated normal 
motor power of his ankle flexors and extensors.  He was able 
to perform a full kneel and squat with the ankle plantar 
flexing and the heel rising off the floor.  Range of motion 
in both ankles was 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  There was full inversion and eversion.  
The ankles were bilaterally symmetrical with no swelling, but 
some complaints of tenderness over the lateral malleolus.  
The examiner found no limitation of motion in the right ankle 
and there was no pain, weakened movement, lack of endurance, 
or incoordination.  

It was noted by the examiner that a review of past 
examinations dating back to December 1982 noted contradictory 
findings.  The majority of these examinations noted normal 
range of motion in the right ankle, and most did not report 
the existence of a limp.  He reported that evidence of 
significant osteoarthritis in the right ankle in May 1996 and 
abnormal range of motion in November 1997 were not supported 
by the radiological and examination evidence obtained in June 
1999.  X-rays on this examination showed what appeared to be 
a healed fracture of the distal fibula, involving the lateral 
malleolus; but were otherwise normal with no evidence of 
osteoarthritis or traumatic arthritis.  The examiner 
commented:

There is no atrophy of the right calf 
when compared to the left.  This would 
indicate that the patient is using the 
right lower extremity in an essentially 
normal manner, in spite of his 
complaints...

In addition, the [veteran] states that he 
goes deep sea fishing rather regularly, 
which seems somewhat contradictory to his 
statement that after he has been on his 
feet for ten minutes, he has to sit down.  
Some of this fishing is done in a tube, 
but also some is done on commercial boats 
out of the harbor, where it is not 
possible to stand for only ten minutes 
and then rest the remainder of the time, 
particularly maintaining one's balance on 
a rolling deck.  

The [veteran's] limp is the so-called 
nature's splint, placing the foot in 
external rotation.  It is a more stable 
type of gait, but one would expect 
atrophy of the right calf with this type 
of gait.  It is a straight-leg gait.  One 
would also expect some atrophy of the 
right thigh; none of which is present.

Without any evidence of atrophy of the 
right calf, loss of motion or changes on 
x-rays, it is the examiner's opinion that 
there is no disability demonstrated in 
the right fibula.

The veteran was given a VA skin examination in February 2000.  
On examination, the veteran's posture was normal and he 
walked with a broad based gait into the examination room.  
His gait was not unsteady or unpredictable, and he did not 
require the use of assistive aids to ambulate.  

VA outpatient record of March 2001 noted the veteran was seen 
regarding bilateral ankle braces.  It was noted that his old 
braces had worn out.  On examination, there was positive 
plantar flexion movement in both extremities when the gastroc 
muscle was squeezed manually.  The assessment was intact 
bilateral Achilles tendon.  

The veteran was given a VA compensation examination in April 
2004.  He claimed that his right foot had deviated outward 
due to his fibula fracture.  He also complained of chronic, 
persistent pain ranging from four to six on a scale from one 
to ten.  The veteran was only able to walk five minutes at a 
time, after which he was forced to rest his ankle for 15 
minutes.  He reported a popping sensation in his right ankle 
with walking and that this ankle felt unstable, causing him 
to lose his balance, but not actually fall.  He did not 
report any endurance problems, since pain essentially limited 
his activities.  The veteran acknowledged that his symptoms 
were constant without periodic flare-up.  He indicated that 
he had stopped using a brace on his right ankle since it 
caused swelling of the joint.  While most of the swelling had 
resolved since discontinuing the use of a brace, he still had 
mild residual swelling in the right ankle.  He used a cane to 
ambulate.  He used over-the-counter pain medication to 
alleviate his symptoms.  The veteran claimed that he was 
unable to do prolonged driving or engage in sports due to his 
right ankle disability.  He reported a past employment 
history as a driver and a warehouse supervisor.  He was 
forced to stop driving due to his right ankle injury.  The 
veteran reported having to stop working as a warehouse 
supervisor after injuring his back, left Achilles tendon, and 
due to residuals of his frostbite injury. 

On examination, the veteran walked with a slight wide-based 
gait with feet turned outward.  He used a cane in his right 
hand and there was slight wear on the lateral heel of his 
shoe, greater on the right shoe than the left.  There was 
slight swelling present on the lateral malleolus.  There was 
no gross edema, erythema, or other joint swelling.  
Tenderness was noted diffusely around the right lateral 
malleolus, and there was stress pain with full dorsiflexion 
of the right foot.  Range of motion in the right ankle was 
active planter flexion of 28 degrees and passive flexion of 
36 degrees.  Right dorsiflexion was 6 degrees in both active 
and passive motion.  The right foot was passively turned 
outward approximately 35 degrees at rest.  With manipulation 
the right foot turned outward 30 degrees and inward 15 
degrees.  The axis of the tibia relative to the Os calsis was 
very mildly angulated.  X-ray of the right ankle revealed a 
healed lateral malleolus fracture, a small posterior superior 
calcaneal spur, and a small corticated bone density within 
the joint space of the ankle.  The assessment was history of 
right ankle/fibula fracture.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in an ankle joint is from 0 to 20 
degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board concludes that the disability 
in the current case has not significantly changed; therefore, 
a uniform rating is warranted despite a regulatory change.

The veteran's residuals of a fractured right (ankle) fibula 
is currently rated as 10 percent disabling effective from 
March 29, 1994 under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5010 (traumatic 
arthritis) and Code 5271 (limited motion of the ankle).

Under Code 5271, a 10 percent evaluation requires moderate 
limitation of motion in an ankle joint.  For a 20 percent 
evaluation, Code 5271 requires a marked limitation of motion.  
The veteran as recently as April 2004 denied any flare-ups of 
his ankle symptomatology and reported that the symptoms 
affecting his right ankle were constant.  Therefore, 
consideration of periods of symptomatic flare-up under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not appropriate.  

The Board notes that the reported functional ability and 
motion in the right ankle is markedly inconsistent.  
Examinations in February 1994, December 1994, May 1996, and 
June 1999 noted virtually no or little loss of motion in the 
right ankle.  However, examiners in November 1997 and April 
2004 found significant loss of motion.  The examiner of June 
1999 noted that in order to verify the dysfunction in the 
right ankle, evidence of atrophy in the right leg, loss of 
motion in the right ankle joint, or changes on X-ray were 
noted.  The April 2004 examination did provide evidence of 
significant loss of motion, but there was no indication that 
atrophy was present in the lower extremities and changes on 
X-ray appear to be minimal.  In light of the June 1999 
examiner's comments, and the long history of essentially 
normal motion in the right ankle, the findings of April 2004 
are of less probative value.  Regardless, at its worst in 
April 2004, the veteran's right ankle motion was 28 degrees 
plantar flexion and 6 degrees dorsiflexion.  The Board finds 
that this is a moderate loss of motion in an ankle joint and 
a higher evaluation is not warranted under Code 5271.

There is no medical or lay evidence of ankylosis or fixation 
in the ankle joint; thus, an evaluation under the criteria at 
Codes 5270 and 5272 is not warranted. There is evidence in 
the April 2004 examination of malunion or deformity of the os 
calcis.  However, the examiner characterized this deformity 
as very mild in nature, and such a deformity would not allow 
a compensable evaluation under Code 5273 for a marked 
deformity.  There is no evidence of malunion of the 
astragalus or any history of astragalectomy; therefore 
compensable evaluations under Codes 5273 and 5274 is not 
appropriate.  There is no evidence of a malunion or nonunion 
involving the tibia or fibula; therefore an evaluation under 
Code 5262 is not appropriate.  In addition, as noted above, 
there is no marked limitation of motion in the right ankle 
and there is no evidence of any other type of abnormality 
that could be characterized as marked in degree.  While the 
veteran and other examiners have noted the right leg and foot 
turn outward, the June 1999 examiner (a board certified 
orthopedist) clearly indicated that this deformity was not 
associated with the right fibula fracture.

Under Code 5010 (5003), a 20 percent evaluation is authorized 
for radiological evidence of arthritis involving two or more 
major joints, or two or more minor joint groups, in the 
"absence of limitation of motion."  These criteria are not 
appropriate to the current evaluation as the right ankle only 
involves one major joint and this disability is currently 
evaluated under criteria at Code 5271 for loss of motion.

It is the Board's determination that a 10 percent evaluation 
is all that is warranted for the residuals of the veteran's 
right ankle disability.  While the veteran is competent to 
report his symptoms, the medical findings do not support a 
higher evaluation.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements, even if sworn.  
To the extent that the appellant described severe 
symptomatology associated with his service-connected 
disability, his lay evidence is not credible.  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right (ankle) fibula is denied.


REMAND

As noted above, the issue of the evaluation for residuals of 
frostbite of both feet, with onychomycosis and tinea pedis, 
effective from August 30, 1982 to January 11, 1998, is still 
in appellate status.  The Board's remand in September 2003 
instructed the AOJ to return this issue to the Board after 
compliance with requisite appellate procedures.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  A review of the 
subsequent rating decision and SSOC issued in March 2005 
indicates that this issue was not addressed by the AOJ after 
completing the development mandated by the Board in its 
remand.  Therefore, this issue must be referred back to the 
AOJ for the appropriate adjudication and, if the appeal 
cannot be granted to the veteran's satisfaction, the issuance 
of a SSOC.  See 38 C.F.R. § 19.31.

Accordingly, the case is hereby REMANDED for the following:

Readjudicate the veteran's claim for 
entitlement to a higher evaluation for 
residuals of frostbite of both feet, with 
onychomycosis and tinea pedis, effective 
from August 30, 1982 to January 11, 1998.  
If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


